DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the reply filed on 1/25/2022.
Claims 1, 3-17, 19-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. 
Applicant has argued that Miyata and Kurihara, on page, 9, does not teach the limitation of estimating the depth of the puddle corresponding to the splash based on the splash characteristics and speed of the second vehicle. Examiner disagrees. Miyata is a system which will detect a splash from a preceding vehicle and will detect the characteristics of the splash and the speed of the other vehicle. In order to have a splash, there must be a puddle or source of water on the road. A puddle must have an associated depth as it is impossible to have a puddle without depth. The system of Miyata in detecting a splash must make an estimation that there is a puddle of at least a certain depth on the road to have been the source of the splash. Kurihara only further teaches a more accurate estimation of depth as it will sense the puddle itself to estimate a depth with more certainty than a simple yes/ no for presence. The system of Miyata then controls the vehicle based on the estimated depth as it will avoid the puddle when it senses the puddle and a large splash in order to prevent splashing a pedestrian.

Applicant has further argued that Kurihara, on page 10, merely teaching of surface dredging to estimate the depth of the puddle instead of teaching depth of a puddle based on the estimated location. Kurihara teaches a system which detects the tires of a vehicle ahead of the own vehicle. The system detects changes of the contour of the tire. The tires contour changing is associated with the tire entering a puddle as it obscures the contour of the tire. When and where the tire contour changes shows that a puddle of a changing depth is entered which teaches the system a location and a depth of a puddle regarding the puddle causing the splash in the system. Additionally, when combined with Miyata it teaches the system a more accurate puddle depth estimation system which . 


Claim Objections
Claim 6 is objected to because of the following informalities:  “selecting the classifier from a plurality of options” should read “selecting the classifier from a plurality of options.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1, 3-4, 7-8, 10, 12-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (English translation of JP 2019-104377 A) in view of Kurihara (English translation of JP 2019-168968 A),

Regarding Claim 1
	Miyata Teaches
	
A method for controlling a first vehicle having an autonomous driving mode, the method comprising: (“The steering control unit 31 automatically assists and controls the steering 43 in accordance with the control amount calculated by the control amount calculation unit 27. The deceleration control unit 32 automatically assists and controls the accelerator 41 and / or the brake 42 in accordance with the control amount calculated by the control amount calculation unit 27. The driver or the like may be notified of the fact that such support control is being performed automatically” pg4, par 5; System takes full driving control of the vehicle)

	receiving, by one or more processors, sensor data generated by one or more sensors of the first vehicle; (“The driving support device 1 illustrated in FIG. 1 includes a sensor unit 10, a determination unit 20, and a control unit 30,” pg3, par 2)

detecting, by one or more processors, a splash and characteristics of the splash from the sensor data using a classifier; (“the water splash detection unit 14 detects the water 105 that has splashed from the puddle 102. More specifically, the splashing width a (see FIG. 2) in which the splashed water 105 splashes in the vehicle width direction (the direction of the roadside zone or the sidewalk) is detected.” Pg3. Par 6)

	estimating, by one or more processors, depth of a puddle corresponding to the splash based on the characteristics of the splash and a speed of a second vehicle that caused the splash; and (“The preceding vehicle detection unit 13 detects a preceding vehicle 104 present in front of the host vehicle 101. In this detection, information such as the traveling position and traveling speed of the leading vehicle 104 with respect to the water pool 102 can be acquired.” Pg3, par 5; “When the preceding vehicle 104 is present, acquire a water splashing width a in which the water 105 splashed when the leading vehicle 104 passes through the puddle 102 (corresponding to the “fourth detection step” in the claims). When the water splash width a of the leading vehicle 104 is acquired, the process proceeds to step S305.
  Step S305: If the amount of water 105 that bounces when the leading vehicle 104 passes through the puddle 102 reaches the pedestrian 103, when the host vehicle 101 passes over the puddle 102, the water bounces on the pedestrian 103. It is determined whether it can occur (corresponding to "determination step" and "control step" in the claims)… If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated” Pg4. Par 10-11 & pg5. Par 2; the system has sensed the speed of the lead vehicle and the characteristics of the splash. Based on the splash reaching the pedestrian, it has been sensed that it is a puddle severe enough to lead to splashes which will hit others) 

	controlling, by one or more processors, the first vehicle based on the estimated depth of the puddle corresponding to the splash. (“The water splashing avoidance determination unit 25 pools the water to the passing spot 106 based on the passing spot 106 estimated by the passing spot estimation unit 23 and the estimated water bounce width c by the vehicle 101 estimated by the water splash estimation unit 24. In order to prevent the water splashed from 102 from reaching, it is determined whether or not the driving support control of the host vehicle 101 is necessary.” Pg. 4, par 1; “The control unit 30 is configured to execute predetermined water splashing avoidance support processing based on the control amount determined and calculated by the determination unit 20. The control unit 30 includes a steering control unit 31 and a deceleration control unit 32.” Pg. 4 par 4; System will control the vehicle as needed to prevent a severe splash)

Kurihara further teaches estimation of depth of the puddle to increase accuracy of the estimation of the puddle depth

estimated depth of the puddle corresponding to the splash (“The puddle detection unit 132 may detect the depth of the puddle 30 based on the water surface dredging” pg. 5 par 19; “As described above, the present embodiment detects a puddle based on the water surface and predicts the distance that the water jumps and the direction in which the water jumps when the vehicle travels in the puddle.” Pg. 5 par 14; System detects the depth of the puddle to estimate the severity of the puddle depth and its estimated splash)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include the teachings of as taught by Kurihara as it is an obvious substitution as deeper puddle means that more water is present by utilizing this prediction, the predictable result of increasing the estimation of the amount of water which can be splashed is found.


Regarding Claim 3
As shown in the rejection above, the combination of Miyata and Kurihara disclosed the limitations of claim 1.
	Miyata further teaches

		wherein the characteristics of the splash include dimensions of the splash. (“the water splash detection unit 14 detects the water 105 that has splashed from the puddle 102. More specifically, the splashing width a (see FIG. 2) in which the splashed water 105 splashes in the vehicle width direction (the direction of the roadside zone or
the sidewalk) is detected.” Pg3. Par 6; the system detects how wide the splash is. Width is a characteristic dimension)

Regarding claim 4
As shown in the rejection above, the combination of Miyata and Kurihara disclosed the limitations of claim 1.
	Kurihara teaches

wherein the characteristics of the splash include an estimated volume of water over a period of time during the splash, (“tire information stored in the storage unit 120. Specifically, the tire 60 has a first vertical groove 61a and a second vertical groove 61b…. The distance and direction of water splashing by the tire depends on the tire profile of the vehicle, the width of the tire groove, the depth of the tire groove, the angle of the tire groove, and the hardness (deformation rate) of the tire. Different. This is because the amount of water drained when entering the puddle and the direction of drainage differ depending on the tire outer shape, tread pattern, and the like.” Pg. 3 par 8; Stores tire information to predict the amount of water that will be displaced as the vehicle traverses the puddle which is over a period of time)

Miyata further teaches

Wherein the volume of water is estimated by identifying a change in dimensions of the splash over time “When the preceding vehicle 104 is present, acquire a water splashing width a in which the water 105 splashed when the leading vehicle 104 passes through the puddle 102 (corresponding to the “fourth detection step” in the claims). When the water splash width a of the leading vehicle 104 is acquired, the process proceeds to step S305.” Pg. 4 par 10; System accounts for the width and dimensions of the splash. By including this teaching with the splash database of Kurihara, the system would have a memory of splashes to use to estimate the shape and volume of a future splash while also accounting for the dimensions of the splash over the duration of the splash, which given the physics of a splash, change over time



Regarding Claim 7
As shown in the rejection above, the combination of Miyata and Kurihara disclosed the limitations of claim 1.

	Miyata further teaches

	wherein controlling the first vehicle includes controlling the first vehicle through the puddle corresponding to the splash (“and a control unit 30, and is configured to be able to control the accelerator 41, the brake 42, the steering 43, the display 44, and the like.” Pg3, par 1; In order to prevent the water splashed from 102 from reaching, it is determined whether or not the driving support control of the host vehicle 101 is necessary.” Pg. 4, par 1; “the driving support control is not performed more than necessary for a shallow water pool that cannot cause water splashing to the pedestrian” pg. 2, par 7; The system is in control of the vehicle and will only change course to avoid a puddle when necessary, therefore when the puddle severity is not deemed to be large enough the vehicle maintains control of the vehicle through the puddle)

Regarding Claim 8
As shown in the rejection above, the combination of Miyata and Kurihara disclosed the limitations of claim 1.
	Miyata further teaches

		wherein controlling the first vehicle includes controlling the first vehicle to avoid the puddle corresponding to the splash (“and a control unit 30, and is configured to be able to control the accelerator 41, the brake 42, the steering 43, the display 44, and the like.” Pg3, par 1;  “The control amount calculation unit 27 calculates a control amount for steering the steering 43 or calculates a control amount for releasing the accelerator 41 and / or stepping on the brake 42 according to the determination result by the steering availability determination unit 26. This control amount is, for example, the steering angle of the steering wheel necessary for the own vehicle 101 to avoid passing over the water reservoir 102,” pg. 4, par 3; System will control the vehicle to avoid a puddle)

Regarding Claim 10
As shown in the rejection above, the combination of Miyata and Kurihara disclosed the limitations of claim 1.
	Miyata further teaches

		wherein controlling the first vehicle includes controlling the first vehicle in order to avoid splashing another road user. (“The control amount calculation unit 27 calculates a control amount for steering the steering 43 or calculates a control amount for releasing the accelerator 41 and / or stepping on the brake 42 according to the determination result by the steering availability determination unit 26. This control amount is, for example, the steering angle of the steering wheel necessary for the own vehicle 101 to avoid passing over the water reservoir 102,” pg. 4, par 3; “If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated. In this case, it is determined whether the passage of System will take action to avoid splashing a pedestrian (a road user as described in the instant specification))

Regarding Claim 12
As shown in the rejection above, the combination of Miyata and Kurihara disclosed the limitations of claim 1.
	Miyata further teaches

wherein the another road user is a pedestrian. (“The control amount calculation unit 27 calculates a control amount for steering the steering 43 or calculates a control amount for releasing the accelerator 41 and / or stepping on the brake 42 according to the determination result by the steering availability determination unit 26. This control amount is, for example, the steering angle of the steering wheel necessary for the own vehicle 101 to avoid passing over the water reservoir 102,” pg. 4, par 3; “If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated. In this case, it is determined whether the passage of the water pool 102 can be avoided by steering the steering 43 of the host vehicle 101. If the passage of the puddle 102 can be avoided (S306, Yes), the process proceeds to step S307” pg. 5, par 1; System will take action to avoid splashing a pedestrian)

Regarding Claim 13
the combination of Miyata and Kurihara disclosed the limitations of claim 1.
	Miyata further teaches

further comprising, prior to detecting the splash, detecting a puddle, and wherein detecting the splash is in response to the detection of the puddle. (“As shown in FIG. 4A, when there is no water reservoir 102 on the road, the water splashing avoidance support process does not operate” pg. 5, par 6 “When the preceding vehicle 104 is present, acquire a water splashing width a in which the water 105 splashed when the leading vehicle 104 passes through the puddle 102” pg4, 10; Splash detecting is only done when a puddle is first detected)

Regarding Claim 15
As shown in the rejection above, the combination of Miyata and Kurihara disclosed the limitations of claim 1.
	Miyata further teaches

	wherein the estimated depth of the puddle corresponding to the splash corresponds to a severity value for at least one of a severity to the first vehicle, a severity to an object in the first vehicle's environment, or a severity to a passenger of the first vehicle. (“The control amount calculation unit 27 calculates a control amount for steering the steering 43 or calculates a control amount for releasing the accelerator 41 and / or stepping on the brake 42 according to the determination result by the steering availability determination unit 26. This control amount is, for example, the steering angle of the steering wheel necessary for the own vehicle 101 to avoid passing over the water reservoir 102,” pg. 4, par 3; “If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated. In this case, it is determined whether the passage of the water pool 102 can be avoided by steering the steering 43 of the host vehicle 101. If the passage of the puddle 102 can be avoided (S306, Yes), the process proceeds to step S307” pg. 5, par 1; A pedestrian is an object in the driving environment, the system has determined that the puddle is above a severity level as it can splash the pedestrian and acts to prevent the event.)

Regarding claim 16
	Miyata teaches

A method for controlling a first vehicle having an autonomous driving mode, the method comprising: (“The steering control unit 31 automatically assists and controls the steering 43 in accordance with the control amount calculated by the control amount calculation unit 27. The deceleration control unit 32 automatically assists and controls the accelerator 41 and / or the brake 42 in accordance with the control amount calculated by the control amount calculation unit 27. The driver or the like may be notified of the fact that such support control is being performed automatically” pg4, par 5; System takes full driving control of the vehicle)

receiving, by one or more processors, sensor data generated by one or more sensors of the first vehicle; (“The driving support device 1 illustrated in FIG. 1 includes a sensor unit 10, a determination unit 20, and a control unit 30,” pg3, par 2)

estimating, by the one or more processors, depth of the puddle based on the estimated location; (“The puddle detection unit 11 detects a puddle 102 present on the road ahead of the host vehicle 101. In this detection, information such as the position and size of the water reservoir 102 on the road and the distance from the vehicle 101 can be acquired” pg3 par 3; “When the preceding vehicle 104 is present, acquire a water splashing width a in which the water 105 splashed when the leading vehicle 104 passes through the puddle 102 (corresponding to the “fourth detection step” in the claims). When the water splash width a of the leading vehicle 104 is acquired, the process proceeds … If the amount of water 105 that bounces when the leading vehicle 104 passes through the puddle 102 reaches the pedestrian 103, when the host vehicle 101 passes over the puddle 102, the water bounces on the pedestrian 103. It is determined whether it can occur (corresponding to "determination step" and "control step" in the claims)… If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated” Pg4. Par 10-11 & pg5. Par 2; the system has sensed/ estimated the location of the puddle, the lead vehicle, and pedestrian. Based on the location of the puddle and the pedestrian through the observed splash, the system has determined if the puddle is severe. Based on if the puddle is can create a splash that can hit pedestrian.)

controlling, by the one or more processors, the first vehicle based on the estimated depth of the puddle. (“The water splashing avoidance determination unit 25 pools the water to the passing spot 106 based on the passing spot 106 estimated by the passing spot estimation unit 23 and the estimated water bounce width c by the vehicle 101 estimated by the water splash estimation unit 24. In order to prevent the water splashed from 102 from reaching, it is determined whether or not the driving support control of the host vehicle 101 is necessary.” Pg. 4, par 1; System will control the vehicle as needed to prevent a severe splash)

Miyata does not explicitly teach estimating, by the one or more processors, a location of a puddle relative to a tire of a second vehicle, however Kurihara does explicitly teach:

estimating, by the one or more processors, a location of a puddle relative to a tire of a second vehicle; (“First, the control unit 130 detects the contour of the rear wheel tire 50 of the preceding vehicle 20 based on the image captured by the imaging unit 110 (step S101). Then, the control unit 130 proceeds to step S102. The control unit 130 detects whether there is a puddle 30 based on the contour of the rear wheel tire 50 detected in step S101 (step S102). Then, the control unit 130 proceeds to step S103.”  Pg. 5 par 1-2; “the imaging unit 110 images the preceding vehicle 20 in order for the control unit 130 to detect the puddle 30” pg. 3 par 5; System has estimated the preceding vehicles tire is in a puddle based on detected tire data of preceding vehicle. System senses position of preceding vehicle and therefore knows the location of the puddle)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata to include the teachings of as taught by Kurihara to “prevent water from splashing on an object, particularly a pedestrian, by splashing up water in a traveling direction” See at least pg. 3 par 4.


Regarding Claim 17
As shown in the rejection above, the combination of Miyata and Kurihara disclosed the limitations of claim 16.
	Miyata further teaches

	further comprising, prior to estimating the depth of the puddle, determining the speed of the second vehicle, and wherein estimating the depth of the puddle is in response to the determined speed. (“The water bounce estimation unit 24 is based on the traveling position and travel speed of the leading vehicle 104, the water bounce width a by the leading vehicle 104, and the traveling direction and traveling speed of the own vehicle 101 estimated by the vehicle course estimation unit 21. When the host vehicle 101 passes over the water reservoir 102, a water splash width c (not shown) where water splashed from the water reservoir 102 is scattered in the vehicle width direction is estimated. For example, if the estimated traveling speed of the host vehicle 101 is slower than the traveling speed of the leading vehicle 104, it may be determined that the estimated water bounce width c by the host vehicle 101 is smaller than the actual water bounce width a by the leading vehicle” pg. 3, par 12; “The puddle detection unit 11 detects a puddle 102 present on the road ahead of the host vehicle 101. In this detection, information such as the position and size of the water reservoir 102 on the road and the distance from the vehicle 101 can be acquired” pg3, par 3; The system senses the speed of the lead vehicle and uses speed as a variable when estimating the severity of splash for when the first vehicle traverses the puddle)




Claim(s) 5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata and Kurihara in view of Ichikawa (U.S. Pub No. # 20180201260).

Regarding claim 5
Miyata and Kurihara as shown in the rejection above, disclosed the limitations of claim 1.
	
Miyata does not explicitly teach wherein determining the severity is further based on a size of the second vehicle, Ichikawa does explicitly teach:

wherein estimating the depth of the puddle corresponding to the splash is further based on a size of the second vehicle. (“the detection points located near the other vehicle N1 before being enlarged are recognized as a penetrable object from the fact that the size of the other vehicle N1 is considered to have been enlarged due to a penetrable object such as an exhaust gas G or a spray of water Sp generated near the other vehicle N1.” [97] Sensor unit detects the size of the vehicle and compares new sensed size with original size. When the puddle is more sever, the sensed size difference of the vehicle is larger.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Miyata to include the teachings of as taught by Ichikawa because sensing puddle in road will lead to different vehicle behaviors and view obstruction so “it is possible to prevent a risk of contact of the vehicle of interest M with an obstacle from increasing due to presence of a penetrable object.” See at least [101].

Regarding claim 20
The combination of Miyata and Kurihara, as shown in the rejection above, disclosed the limitations of claim 16.

	Kurihara further teaches

wherein estimating the location of a puddle relative to a tire of the second vehicle (“First, the control unit 130 detects the contour of the rear wheel tire 50 of the preceding vehicle 20 based on the image captured by the imaging unit 110 (step S101). Then, the control unit 130 proceeds to step S102. The control unit 130 detects whether there is a puddle 30 based on the contour of the rear wheel tire 50 detected in step S101 (step S102). Then, the control unit 130 proceeds to step S103.”  Pg. 5 par 1-2; System has estimated a puddles location based on detected tire data of preceding vehicle)

	
Miyata and Kurihara does not explicitly teach is further based on at least one of size or shape of the second vehicle, however, Ichikawa does explicitly teach:
estimating the location of a puddle relative [to a tire of the second vehicle is further] based on at least one of size or shape of the second vehicle. (“the detection points located near the other vehicle N1 before being enlarged are recognized as a penetrable object from the fact that the size of the other vehicle N1 is considered to have been enlarged due to a penetrable object such as an exhaust gas G or a spray of water Sp generated near the other vehicle N1.” [97]; Sensor unit detects the size of the vehicle and compares new sensed size with original size. When the size of the vehicle grows it concludes it has entered a puddle, directly relating location of the puddle with the size of the vehicle)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Miyata and Kurihara to include the teachings of as taught by Ichikawa to improve driving safety when water is present “it is possible to prevent a risk of contact of the vehicle of interest M with an obstacle from increasing due to presence of a penetrable object.”  See at least [101].


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata and Kurihara in view of Lim (U.S. Pub No. # 20200114908).

Regarding claim 6
Miyata and Kurihara as shown in the rejection above, disclosed the limitations of claim 1.

	Miyata further teaches

	further comprising, prior to estimating the depth of the puddle corresponding to the splash, [selecting the classifier from a plurality of options for] estimating puddle depth based on the speed of the second vehicle. (“The preceding vehicle detection unit 13 detects a preceding vehicle 104 present in front of the host vehicle 101. In this detection, information such as the traveling position and traveling speed of the leading vehicle 104 with respect to the water pool 102 can be acquired.” Pg3, par 5 “When the the water splash detection unit 14 detects the water 105 that has splashed from the puddle 102. More specifically, the splashing width a (see FIG. 2) in which the splashed water 105 splashes in the vehicle width direction… is detected.” Pg. 3 par 6; Detects speed of second vehicle and the severity of the puddle it has gone through)
	
Miyata does not explicitly teach: selecting the classifier from a plurality of options for determining puddle severity, Lim does explicitly teach:

prior to estimating the depth of the puddle corresponding to the splash, selecting the classifier from a plurality of options for estimating puddle depth (“FIG. 4 is a view for describing a deep learning method using a water splashing waveform of a vehicle... After extracting a feature point, the apparatus 100 for responding to vehicle water splashing may perform classification based on the extracted feature point. For example, as illustrated in 413 of FIG. 3, the dangerousness may be classified depending on a height H and a spreading width W of the water splashing waveform of a vehicle. When the height and spreading width of the water splashing waveform 412 of a vehicle are very great or greater than a predetermined height and a predetermined width, the water splashing waveform 412 may be classified as the high dangerousness. When the spreading width of the water splashing waveform 411 of a vehicle are very small or smaller than a predetermined width, the water splashing waveform 411 may be classified as the low dangerousness.” [65]; Selects classifier to classify the severity of the splash which inherently is connected to the severity of the puddle)

Miyata to include the teachings of as taught by Lim to improve driving safety in a wet environment “As such, in case of rain, a controller or other device of the vehicle may determine or estimate the vehicle water splashing, may provide a warning, and may perform vehicle control so as to provide an avoidance path or to prevent the collision, and thus it is possible to drive a vehicle safely.”  See at least [78].

Claim(s) 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata and Kurihara in view of Shibata (English translation of JP 2019-166877 A).

Regarding claim 9
Miyata and Kurihara as shown in the rejection above, disclosed the limitations of claim 1.

	Miyata further teaches

	wherein controlling the first vehicle includes controlling the vehicle in order to avoid splashing [the one or more sensors of the first vehicle]. (“The control amount calculation unit 27 calculates a control amount for steering the steering 43 or calculates a control amount for releasing the accelerator 41 and / or stepping on the brake 42 according to the determination result by the steering availability determination unit 26.
This control amount is, for example, the steering angle of the steering wheel necessary for the own vehicle 101 to avoid passing over the water reservoir 102,” pg. 4, par 3; by avoiding the puddle, the system is inherently avoiding splashing one of its sensors)
	
Miyata does not explicitly teach: to avoid splashing the one or more sensors of the first vehicle, as it is directed to avoiding splashing pedestrians, however, Shibata does explicitly teach:

to avoid splashing the one or more sensors of the first vehicle (“Others are people or objects that may be damaged by water splashes when the vehicle passes through a puddle. For example, pedestrians, bicycles, other vehicles, walls, etc. near a puddle where the host vehicle passes correspond to others.” Pg. 3, par 3; which teaches avoiding puddles to prevent splashing of things besides pedestrians)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Miyata to include the teachings of as taught by Shibata because “Water splash damage is, for example, polluting the appearance of others or depriving the field of view by scattering mud or sewage collected in a puddle” see at least pg3, par 3 in which the vehicle would avoid puddles to prevent splashes to maintain a clean and clear vehicle.

Regarding claim 11

Miyata and Kurihara, as shown in the rejection above, disclosed the limitations of claim 10

Shibata further teaches:
wherein the another road user is a third vehicle. (“Others are people or objects that may be damaged by water splashes when the vehicle passes through a puddle. For example, pedestrians, bicycles, other vehicles, walls, etc. near a puddle where the host which teaches the desire to prevent the splashing of road users besides pedestrians, in this case other vehicles)

Claim(s), 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata and Kurihara in view of Wang (English translation of CN 109741391 A).

Regarding claim 14
Miyata and Kurihara, as shown in the rejection above, disclosed the limitations of claim 1.

Miyata does not explicitly teach: further comprising, sending the severity to a remote computing device, however, Wang does explicitly teach

further comprising, sending the estimated depth of the puddle corresponding to the splash to a remote computing device. (“if depth of accumulated water is greater than default depth of accumulated water, ponding warning message is pushed, user is according to ponding Warning message can carry out the operation such as stop in time, prevent dangerous generation; Further, depth of accumulated water also is sent to server Location information corresponding with depth of accumulated water, when so that the depth of accumulated water on the road surface where vehicle being greater than default depth of accumulated water, from clothes The vehicle line for device acquisition safety of being engaged in, further increases driving safety” pg. 10 par 10; A severe puddles information is sent to a remote server)

Miyata to include the teachings of as taught by Wang to improve driving safety of a fleet of vehicles when water is present “It is envisioned that the inspection of the corresponding surface gathered water depth of the available multiple vehicles of server in the present embodiment Depth of accumulated water and the corresponding location information of depth of accumulated water that device is sent are surveyed, and then the depth of accumulated water on the road surface where vehicle is big When default depth of accumulated
water, the location information that depth of accumulated water is less than default depth of accumulated water is obtained, and the location information is sent to The detection device of surface gathered water depth ensure that peace in the process of moving so that vehicle is
travelled according to the location information” see at least pg. 10, par 7.

Regarding claim 19
The combination of Miyata and Kurihara, as shown in the rejection above, disclosed the limitations of claim 16.

	Kurihara further teaches
wherein estimating the severity of the puddle includes determining whether the tire is submerged in the puddle [beyond a threshold depth.] (“First, the control unit 130 detects the contour of the rear wheel tire 50 of the preceding vehicle 20 based on the image captured by the imaging unit 110 (step S101). Then, the control unit 130 proceeds to step S102. The control unit 130 detects whether there is a puddle 30 based on the contour of the rear wheel tire 50 detected in step S101 (step S102). Then, the control unit 130 proceeds to step S103.”  System has estimated a puddles location based on detected tire data of preceding vehicle. Detecting contour of rear tire means detecting that the tire is in a puddle as the contour has changed)

Miyata and Kurihara does not explicitly teach: beyond a threshold depth, however, Wang does explicitly teach:

wherein estimating the severity of the puddle includes determining whether the tire is submerged in the puddle beyond a threshold depth. (“Image collection module 701, for obtaining the image of wheel. Edge extraction module 702, for extracting the marginal information of wheel from image. Judgment module 703 judges in the corresponding edge of wheel for the marginal information according to wheel with the presence or absence of straight line Edge, there are ponding for road surface where characterizing wheel for linear edge. Depth of accumulated water obtains module 704, in the corresponding edge of wheel there are when linear edge, then according to wheel Marginal information obtains depth of accumulated water, and pushes depth of accumulated water. The detection method of the detection device of surface gathered water depth provided in this embodiment and above-mentioned surface gathered water depth is realized” Pg. 10 par 12-15 & pg. 11 par 1; System detects edge of tires and continues to monitor edge of tires, when the edge is not seen, it has passed the threshold of water depth to detect that the wheel is in water)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Miyata and Kurihara to include the teachings of as  Wang to improve driving safety when water is present “if depth of accumulated water is greater than default depth of accumulated water, ponding warning message is pushed,” see at least pg. 10 par 10


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668